Citation Nr: 1733216	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  11-11 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES
`
1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a dental disorder for compensation purposes.

2.  Entitlement to service connection for a dental disorder for compensation purposes.

3.  Entitlement to a disability rating higher than 30 percent for coronary artery disease, status post myocardial infarction.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1967.  These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2010 and August 2014 rating decisions of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Nashville, Tennessee.

In April 2014 the Board remanded the issue of whether new and material evidence has been received to reopen a previously denied claim for service connection for a dental disorder for additional development.

The Board notes that, while the Veteran previously was represented by Disabled American Veterans, in May 2017, the Veteran granted a power-of-attorney in favor of Tennessee Department of Veterans Services with regard to the claims on appeal.  The Board recognizes the change in representation.

The issues of entitlement to service connection for a dental disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A January 1998 RO rating decision denied service connection for a dental disorder for compensation purposes.

2.  The Veteran did not perfect an appeal of the January 1998 RO decision.

3.  The evidence received since the January 1998 rating decision is neither cumulative nor redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a dental disorder for compensation purposes.

4.  Throughout the period of appeal, the Veteran had METS on testing of 5 METS or greater, there was no evidence of congestive heart failure, and there was no left ventricular dysfunction with an ejection fraction of less than 50 percent.


CONCLUSIONS OF LAW

1.  New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a dental disorder for compensation purposes.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  The criteria for a rating greater than 30 percent for a heart disability throughout the period of appeal have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.7, 4.104, Diagnostic Code 7005 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, to include:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in December 2009 and March 2014 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  All identified and available treatment records have been secured, which includes VA examinations, and VA and private health records.

Concerning the new and material evidence claim, the duty to provide a medical examination or obtain a medical opinion in a claim for disability compensation benefits does not apply in cases involving an attempt to reopen a finally adjudicated claim unless new and material evidence is presented or secured.  38 C.F.R. § 3.159(c)(4)(iii) (2016); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

VA has provided a medical examination concerning the service-connected coronary artery disease.  When VA provides a claimant an examination or obtains a medical opinion, VA must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume, and need not affirmatively establish, the adequacy of the examination report and the competence of the examiner.  Sickels v. Shinseki, 643 F.3d. 1362 (Fed. Cir. 2011) (while Board is required to consider issues independently raised by the evidence of record, Board is still entitled to assume the competency of a VA examiner and the adequacy of a VA opinion without demonstrating why examiner's report is competent and sufficiently informed); Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  Even when the claimant challenges a VA examination or opinion, the Board may assume the competency of the VA medical examiner, including nurse practitioners, as long as, under 38 C.F.R. § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Cox v. Nicholson, 20 Vet. App. 563 (2007).

The Board finds that the reports of the examination and the provided opinions provide the information needed to fairly decide the claim for an increased rating for the service-connected coronary artery disease.

The examiner reviewed the claims file, examined the Veteran, and described the disability in sufficient detail to enable the Board to make a fully informed decision on the claims.  D'Aries v. Peake, 22 Vet. App. 97 (2008) (examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so the Board's evaluation of the disability will be a fully informed one); Monzingo v Shinseki, 26 Vet. App. 97 (2012) (examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for the opinion, even when the rationale does not explicitly lay out the examiner's journey from the facts to a conclusion); Acevedo v. Shinseki, 25 Vet. App. 286 (2012) (the law imposes no reasons-or-bases requirement on examiners).  The examiner specifically acknowledged and discussed what the medical evidence of record did and did not show in connection with the present claim.  There are no apparent inconsistencies or ambiguities in the examination report.

The Board, in its own lay capacity, is not otherwise qualified to call into question the VA examiner's medical judgment, nor does the Board find any reason to do so.  Monzingo v Shinseki, 26 Vet. App. 97 (2012).  As the examination and opinions have sufficiently informed the Board of both the examiner's judgment on the medical questions at issue and the essential rationale for the opinions made, the Board finds that the July 2014 VA examination is adequate.  

Previously, the Board remanded the claims to obtain additional treatment records.  In light of VA treatment records that have been obtained and associated with the record,  and the further adjudicatory actions taken by the RO, the Board finds that there has been substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.


New and Material Evidence to Reopen a Claim for Service Connection for a Dental Disorder for Compensation Purposes

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016). 

VA rating decisions that are not timely appealed are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence is defined as evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016). 

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  38 U.S.C.A. § 5108 (West 2014); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999). 

The claim to reopen does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  Shade v. Shinseki, 24 Vet. App 110 (2010). 

For the purpose of establishing whether new evidence is material, the credibility of the new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

A January 1998 RO rating decision denied service connection for a dental disorder for compensation purposes.  At that time, the Veteran claimed that his front teeth were knocked out in Vietnam while he was on active duty.  The RO noted that that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, periodontal disease, and Vincent's stomatitis were not disabling conditions and may be considered service-connected solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  The RO essentially found that the Veteran did not have a disability for which compensation may be established.

The Veteran did not perfect an appeal of the January 1998 rating decision, and the rating decision became final.  38 U.S.C.A. §§ 7104, 7105, 7266 (West 2014); 38 C.F.R. § 3.104 (2016).

The evidence added to the claims file subsequent to the January 1998 denial includes additional VA treatment records, additional lay statements, and additional statements from the Veteran.

In particular, VA treatment records currently located in the Veteran's Virtual VA file show that in April 2007, the Veteran underwent a right iliac crest bone graft for reconstruction of an anterior maxillary defect secondary to trauma.  A VA dentist indicated that the Veteran's anterior maxilla was traumatized in the military which resulted in significant loss of bone.

In January 1998, the claim was denied due to lack of a current diagnosis of a disability for which compensation could be paid.  The VA treatment records from April 2007 tend to support the claim because they provide evidence of a dental disability due to trauma, which was unestablished at the time of the previous final denial.  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claim for service connection for a dental disorder for compensation purposes is reopened. 

Increased Rating for Coronary Artery Disease, Status Post Myocardial Infarction

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016). 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The Veteran's heart disease is rated under Diagnostic Code 7005, used for rating arteriosclerotic heart disease.  Under Diagnostic Code 7005, a 10 percent rating is warranted for a workload of greater than 7 METs but not greater than10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication.  A 30 percent rating is warranted for coronary artery disease with a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electro-cardiogram, echocardiogram, or X-ray.  A 60 percent rating is assigned when there is more than one episode of acute congestive heart failure in the past year, or when a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; where there is left ventricular dysfunction with an ejection fraction of 30 percent to 50 percent.  A 100 percent rating is assigned where there is chronic congestive heart failure; or when there is a workload of 3 METs or less which results in dyspnea, fatigue, angina, dizziness, or syncope; or when there is left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2016).

One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Diagnostic Code 7005, Note (2) (2016).

On VA examination in July 2014, the examiner indicated that continuous medication was required for control of the Veteran's heart condition.  The Veteran did not have congestive heart failure, a cardiac arrhythmia, a heart valve condition, an infections cardiac condition, or pericardial adhesions.  He had undergone angioplasty in August and December 2009.  He had not had other hospitalizations for treatment of a heart condition.  There was no peripheral edema.  There was no evidence of cardiac hypertrophy.  An echocardiogram revealed left ventricular ejection fraction of 55 percent.  METs testing revealed fatigue at greater than five to seven METs.  The examiner concluded that no restrictions to physical or sedentary employment with respect to the Veteran's heart condition were needed.

In a July 2014 addendum, the VA examiner clarified that the Veteran's heart disability would prevent physical employment that involved pulling, pushing, lifting in carrying.  The examiner opined that the Veteran's heart disability would not prevent sedentary employment.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against a rating for heart disease greater than 30 percent.  The Board finds that the evidence of record does not more nearly approximate the criteria for the next higher rating.  38 C.F.R. § 4.7 (2016).

The medical evidence includes both private treatment records and VA treatment records.  This evidence shows that throughout the period of appeal, there was no evidence of congestive heart failure or left ventricular dysfunction with an ejection fraction of less than 50 percent.  The lowest ejection fraction percentage recorded throughout the period of appeal was 55 percent.  Further, the Veteran had an exercise capacity of estimated greater than five to seven METS.  Therefore, the criteria for a higher rating are not met.

The Board accepts that the Veteran is competent to report on his functional impairment such as difficulty walking, dyspnea, and fatigue.  Laypersons are competent to report symptoms and events that they experience through their senses.  38 C.F.R. § 3.159(a)(2) (2016); Charles v. Principi, 16 Vet. App 370 (2002).  Furthermore, the Board finds the Veteran's own reports of symptomatology to be credible.  However, the schedular criteria for ischemic heart disease are predicated on medical findings and not subjective symptoms.  Here, the medical findings do not more nearly approximate the criteria for the next higher rating.  The more probative evidence consists of that prepared by neutral skilled professionals, and that evidence demonstrates that the currently assigned rating is appropriate for the Veteran's heart disease.

The Board has considered whether a higher rating is available under any other potentially applicable provision of the rating schedule.  However, the Board finds that a higher rating is not warranted based on any other provision of the rating schedule at any time throughout the period of appeal.  38 C.F.R. § 4.104, Diagnostic Codes 7001-7019 (2016).

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a higher rating for a heart disability, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

Other Considerations
	
Ordinarily, VA's Rating Schedule will apply unless there are exceptional or unusual factors which would make application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).  An extraschedular rating can be assigned based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would make impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016). 

There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

The Board finds that the evidence in this case does not show an exceptional disability picture and the available schedular rating for the service-connected heart disease disability at issue is adequate.  There is no allegation or evidence of exceptional factors in this appeal with regard to the service-connected heart disease, or in combination with other service-connected disabilities.  The symptoms experienced by the Veteran are contemplated by the diagnostic criteria which rate the disability based on laboratory results of testing which result in fatigue, dizziness, dyspnea, and syncope, findings of ejection fraction, and whether there is congestive heart failure.  

Therefore, the Board concludes that the schedular criteria reasonably describe the Veteran's disability picture.  The Board finds nothing exceptional or unusual about the Veteran's disability because the rating criteria contemplate his symptomatology.  Thun v. Peake, 22 Vet App 111 (2008).  

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, the medical evidence does not indicate that the Veteran's service-connected disabilities combine or interact in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, the Board finds that this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that referral for consideration of the assignment of an extraschedular rating for the disabilities on appeal is not warranted.  38 C.F.R. § 3.321(b)(1) (2016).








							(Continued on the next page)

ORDER

As new and material evidence has been received, the application to reopen the claim for service connection for a dental disorder is granted and to that extent only, the appeal is granted.

Entitlement to a disability rating higher than 30 percent for coronary artery disease, status post myocardial infarction, is denied.


REMAND

Regarding the claim for service connection for a dental disability for compensation and treatment purposes, the Veteran has asserted that he had two teeth knocked out while he was on active duty.  The service medical records show that he had a temporary partial plate installed while serving in Vietnam in 1966.  The Veteran's tooth number nine was extracted due to trauma.  The Veteran asserts that he has a current residual dental disability related to those procedures.  To date, the Veteran has not been provided a VA examination that addresses diagnosis or etiology of his claimed dental disorder.  Under the circumstances, the Board finds that an examination is warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Turning to the claim for a TDIU, the Veteran has stated that due to his age and service-connected disabilities, he is unemployable.  The Board notes that in determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2016).

In this case, the Veteran is service-connected for posttraumatic stress disorder (PTSD), rated 50 percent disabling; coronary artery disease, rated 30 percent disabling; tinnitus, rated 10 percent disabling; and right second toe fracture, rated 0 percent disabling.  The Veteran's combined disability rating is 80 percent.  Thus, he meets the basic percentage requirements for eligibility for consideration for the grant of TDIU under 38 C.F.R. § 4.16(a).

On the March 2014 application for TDIU, the Veteran indicated that he last worked in 2008 as a truck driver, and that he had completed four years of high school.  He had not completed any other training.

The Veteran has submitted a May 2013 letter from C.F., M.D.  Dr. F. stated that the Veteran's medical history includes coronary artery disease, hypertension, hyperlipidemia, and diabetes.  He opined that the Veteran was unable to work given his medical history and current age.

As noted above, in determining whether unemployability exists, consideration may not be given to age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).  As Dr. F. attributed the Veteran's unemployability to both service-connected and non-service-connected disabilities as well as to the Veteran's age, the letter from Dr. F. is of less probative value.

The Board finds that the record is not clear whether the Veteran is unable to secure and follow a substantially gainful occupation due solely to his service-connected disabilities.  Notably, none of the VA examiners of record has specifically commented on the effect of all of the Veteran's service-connected disabilities on his employability.  The Board finds that completion of general medical examination would be helpful in resolution of the request for TDIU.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary authorization from the Veteran, obtain any outstanding VA or private treatment records.  All attempts to locate records must be documented in the claims file.

2.  Schedule the Veteran for a VA examination to evaluate his complaints of a dental disability.  The examiner must review the claims file and should note that review in the report.  All indicated tests and studies should be performed and clinical findings should be reported in detail.  A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions.  The examiner must determine whether the Veteran currently has any dental condition which is manifested by loss of substance of body of maxilla or mandible, or of the soft tissue surrounding that region.  If this is the case, then please indicate whether it is at least as likely as not (50 percent or greater probability) that the diagnosed dental disability is etiologically related to an incident of the Veteran's service.  The examiner is specifically requested to discuss the Veteran's assertions that he had two teeth knocked out while serving in Vietnam.  The examiner is also specifically requested to discuss the service treatment records which document the removal of tooth number nine due to trauma.  If there is no indication of a dental disability manifested by bone or soft tissue loss, then the examiner must indicate whether it is at least as likely as not (50 percent or greater probability) that the Veteran has any current dental disability otherwise attributable to an identified incident of dental trauma during military service (including but not limited to subsequent lost or damaged teeth).  The examination report must include a complete rationale for all opinions and conclusions reached.

3.  Then, schedule the Veteran for a general medical examination to determine the functional impact of the Veteran's service-connected disabilities either alone or in combination with each other.  The VBMS electronic claims folders must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner is then requested to describe all functional impairment caused by service-connected disabilities (PTSD, coronary artery disease, tinnitus, and residuals of second right toe fracture) and discuss how that impairment might affect or impact the Veteran's ability to find and undertake employment.  In providing the requested determination, the examiner must consider the degree of interference with ordinary activities, including capacity for employment, caused solely by the Veteran's service-connected disabilities, as distinguished from any non-service-connected physical or mental condition(s).  The requested opinion must also take into consideration the relevant employment history and educational history of the Veteran. 

A complete rationale should be provided for the opinions offered.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


